—Order, Supreme Court, New York County (Ira Gammerman, J.), entered May 16, 1997, which, after a nonjury trial in a declaratory judgment action concerning insurance coverage, rendered judgment in favor of defendants and third-party plaintiff Underwriters at Lloyd’s London (hereinafter Lloyd’s), reversed, on the law, without costs, and judgment granted in favor of the plaintiffs declaring that Lloyd’s is obligated to defend and indemnify plaintiffs in an underlying personal injury action.
The trial court erred in finding that the applications for insurance were an “integral” part of the subject insurance policy underwritten by Lloyd’s. It is undisputed that the policy itself contained no reference to the applications nor is there any evidence that the applications were attached thereto. The policy unambiguously provided coverage to Metro-North Commuter Railroad Company’s employees who were assigned to work on the project under the direction of the defendant contractor. There was no limitation of coverage to certain types of employees. Moreover, the policy specifically stated that it contained “all the agreements between [Lloyd’s and Metro-North] concerning the insurance afforded”. Therefore, the trial court ran afoul of the parol evidence rule when it resorted to extrinsic evidence to limit the scope of coverage unambiguously set forth in the policy of insurance (see, Matter of Primex Intl. Corp. v Wal-Mart Stores, 89 NY2d 594, 599-600; Matter of Wallace v 600 Partners Co., 86 NY2d 543, 548; W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162-163).
It is well settled that, in the proper circumstances, mutual mistake or fraud may form the basis for reforming a written agreement (Chimart Assocs. v Paul, 66 NY2d 570, 573). Here, the record does not contain the “high level” of proof of mutual mistake required for reformation (Little Prince Prods. v Sco*33ullar, 246 AD2d 306). Any mistake as to the accuracy of the expression of the parties’ agreement in the insurance policy was solely that of Lloyd’s. Concur — Lerner, P. J., Wallach and Rubin, JJ.